Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.       Acknowledgement is made of the amendment filed 02/10/22.
Claims 1-14 and 16-20 remain pending in the application. 
• Claims 1,16 and 20 are currently amended. 
• Claims 15 is canceled. 
• No claims are new.
Response to Arguments
3.	Applicant's arguments filed 02/10/22 with respect to the rejection of claims 1-5,9,12 and16 under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Radic
Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA);
Multiplexing and channel coding (Release 12)", SGPP DRAFT; 36212-C90, 3RD GENERATION PARTNERSHIP PROJECT (83GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE no. ; 20171201 5 January 2018 (2018-01-05), XP051424488,
Retrieved from the internet: URL -http:/Awww.3gpp.org/fip/Sguinternal/ 3GPP%5Fultimate%5Fversions%5Fto%5Fbe%5Ftransposed/duplicatesNotSentToDpc/
[retrieved an 2018-01-05] (see IDS) in view of Ko et al (US 20120314678)
 have been fully considered and are persuasive.  The rejection has been withdrawn because of amendments. 

Allowable Subject Matter
4.         Claims 1-14 and 16-20 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 16 and 20, the prior art of record, specifically "3rd Generation Partnership Project; Technical Specification Group Radic
Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA);
Multiplexing and channel coding (Release 12)", SGPP DRAFT; 36212-C90, 3RD GENERATION PARTNERSHIP PROJECT (83GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE no. ; 20171201 5 January 2018 (2018-01-05), XP051424488,
Retrieved from the internet: URL -http:/Awww.3gpp.org/fip/Sguinternal/ 3GPP%5Fultimate%5Fversions%5Fto%5Fbe%5Ftransposed/duplicatesNotSentToDpc/
[retrieved an 2018-01-05] (see IDS) teaches an information receiving method on page 74, chapter 5.3.3.1.5, the following information is transmitted by means of the DCI format 2, comprising: receiving, by a receiving apparatus, an index from a sending apparatus, wherein the index indicates precoding information used for a single codeword (see page 77, Table 5.3.3.1.5-4 content of precoding information field for 2 antenna ports, left column: codeword entries in Table 5.3.3.1.5-4 and Table 5.3.3.1.5-5 are used for indicating that the eNodeB has applied precoding according to PMI(s) reported by the UE); and 3rd Generation Partnership Project Implicitly shows that  for the DCI format 2 above, whereby the sending apparatus is the eNodeB and the receiving apparatus is the UE).
Ko et al (US 20120314678) teaches determining, by the receiving apparatus based on the index, the precoding information used for the single codeword in  [0007], generating Downlink Control Information (DCI) including Modulation and Coding Scheme (MCS) information for each of first and second transport blocks, transmitting the generated DCI for scheduling uplink transmission of at least one of the first and second transport blocks on a downlink control channel, and receiving an uplink signal scheduled according to the DCI on an uplink data channel. If the MCS information for one of the first and second transport blocks has a predetermined value, the one transport block is disabled. Also see fig. 16 (s1650).
Huawei, ("Introduction of MUST in 36.212," 3GPP TSG RAN WG1 Meeting #87, R1-1611300, Reno, USA, November 14-18, 2016. 10 pages)(see IDS) teaches  Table 5.3.3.1.5-4: Content of precoding information field for 2 antenna ports (one codeword: codeword 0 enabled, codeword 1 disabled) and (two codewords: codeword 0 enabled, codeword 1 enabled). Also see Table 5.3.3.1.5-5: Content of precoding information field for 4 antenna ports.
However, none of the prior arts cited alone or in combination provides the motivation to teach receiving, by the receiving apparatus from the sending apparatus by using higher layer signaling, an indication of a table of a plurality of tables, wherein the table comprises a correspondence between the index and the precoding information; and determining, by the receiving apparatus based on the index and the table, the precoding information used for the single codeword as recited in claim 1 and similarly as in claims 16 and 20.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 19, 2022